Patents; motion for summary judgment, when appropriate. — Plaintiff charges that defendant, through its National Aeronautics and Space Administration, has infringed his U.S Patent No. 2,368,811 relating to an interlocking glove and handle, where, by the application of interlocking material (VELCRO) on both the glove and handle of an instrument, a secure but separable connection is achieved. Trial Judge Joseph V. Colaianni, in denying plaintiff’s motion for summary judgment, concluded in his recommended decision filed April 25, 1973 that the factual question of whether or not NASA’s allegedly single use was an experimental one can only be resolved after a trial on the merits; that the facts *1131presently before the court do not enable a resolution of the question of the validity of plaintiff’s patent and that such a resolution must await the conclusion of a full trial on the merits; and that an additional question of fact exists concerning the scope of coverage to which plaintiff’s patent claims are entitled. Upon consideration of plaintiff’s request for review fey the court of the recommended decision and on plaintiff’s motion to strike defendant’s response to plaintiff’s said motion for review, the court by order dated October 19, 1973 adopted the Trial Judge’s recommended decision as the basis for its decision on plaintiff’s motion for summary judgment, denied plaintiff’s motion for summary judgment, remanded the case to the Trial Judge for further appropriate proceedings, and denied plaintiff’s motion to strike defendant’s response.